Citation Nr: 1813309	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for right ankle disability.

3. Entitlement to service connection, to include on a secondary basis, for left foot disability.

4. Entitlement to service connection for personality disorder.

5. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).

6. Entitlement to service connection for psychosis for the purpose of establishing eligibility for VA treatment.

7. Entitlement to a compensable rating for service-connected hypertension (HTN).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  (Parenthetically, these issues were initially adjudicated in a February 2010 rating decision; however, the Veteran's claim was readjudicated based on the additional evidence received within one year of that rating decision).  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in St. Petersburg, Florida.

This appeal was pending development for the Veteran to be scheduled for a videoconference hearing before a Veterans Law Judge.  In a letter dated in December 2016, however, the Veteran, through his attorney, indicated his desire to waive his right to testify at a hearing.  Accordingly, the hearing request is deemed withdrawn.

The Board has re-characterized the psychiatric claim as it appears on the cover page.  In making this determination, the Board notes that the Veteran has been diagnosed with various psychiatric disorders over the years, including PTSD and MDD, and that a grant of service connection for an acquired psychiatric disorder incorporates all such psychiatric symptomatology reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Lastly, the Board recognizes that the Veteran seemingly attempted to raise the issue of entitlement to a total disability rating by reason of individual unemployability (TDIU).  In particular, in a statement dated in May 2016, the Veteran indicated his psychiatric symptoms "forced [him] to stop working."  Likewise, the November 2016 private medical opinion indicated that the Veteran's psychiatric disorders preclude him from securing or following gainful employment.  Importantly, the Board notes that the Veteran is not currently service-connected for a psychiatric disorder; therefore, the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) is not for application in this case.  As such, the Veteran and his attorney are advised that a claim for benefits must be submitted on the standard application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

In January 2018, the Veteran, through his attorney, filed a motion for advancement on the docket due to financial hardship.  The Veteran's motion is hereby granted.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for right knee and ankle disability, left foot disability, acquired psychiatric disorder, psychosis for treatment eligibility, and increased rating for HTN, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's personality disorder is not a disability for VA compensation purposes.



CONCLUSION OF LAW

Service connection for a personality disorder for compensation purposes may not be established as a matter of law.  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.9, 4.127 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in September 2009 and June 2010.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott, supra.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Service Connection

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2017).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is, however, warranted only if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

	Discussion

The Veteran contends, in pertinent part, that he has a personality disorder that developed during or as a result of his active service.  Indeed, the Veteran's service treatment records (STRs) dated in August 2000 reflect that following a psychiatric evaluation, the Veteran was diagnosed with personality disorder, not otherwise specified, with anti-social features.  Post-service medical treatment records dated in April 2011 noted a history of personality disorder.

Upon review of the evidence of record, the Board finds that service connection for a personality disorder is precluded as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this finding, the Board notes that personality disorders do not constitute a disability for VA compensation purposes, and therefore, cannot be granted service connection.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2017).  

The Board acknowledges that disability resulting from a psychiatric disorder that is superimposed upon a personality disorder may be service connected.  See 38 C.F.R. § 4.27.  As reflected in the remand section below, development on the question of whether the Veteran suffers from a psychiatric disorder (other than his diagnosed personality disorder) that is related to his active service continues.  His personality disorder, however, is not a disability for VA compensation purposes.  Thus, at this juncture, the Board finds it prudent to narrow the issues being considered and make it clear that service connection for a personality disorder must be denied as a matter of law.  See Sabonis, supra.


ORDER

Entitlement to service connection for a personality disorder is denied.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration. 

First, the Board turns to issue of an acquired psychiatric disorder.  The RO did not provide the Veteran with an examination with respect to this issue.  Here, the Board notes that the Veteran has consistently reported experiencing psychiatric symptoms such as depression and anxiety in and since service.  This is echoed by a June 2016 statement in support submitted by the Veteran's spouse.  

Post-service medical treatment records dated between April 2001 and April 2014 reflect numerous mental health related records and diagnoses.  For instance, records dated in April 2001 reflect the Veteran sought treatment for symptoms of depression.  Records dated in June 2010 reflect the Veteran was prescribed anti-depressant medication, i.e., Celexa, to help alleviate his symptoms.  Records dated in September 2009 reflect a diagnosis of PTSD related to the trauma of witnessing the death of a friend.  Records dated in December 2010 reflect the Veteran presented with a history of anxiety and depression since service.  Following a psychiatric evaluation, the Veteran was diagnosed with MDD.  At that time, the examiner ruled out PTSD.  Treatment records dated in April 2014 also reflect a history of prescribed psychiatric medication. 

In light of the foregoing, the Board finds that a remand in order to obtain a medical examination and opinion commenting on the evidence of record is necessary in order to adjudicate the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Parenthetically, the Board notes that where, as here, an appeal has been certified to the Board prior to August 4, 2014, a diagnosis must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f).  As such, the Veteran should be scheduled for a VA examination to determine the existence of any psychiatric disability in accordance with DSM-IV criteria.

Additionally, the Board notes that treatment records dated in April 2011 reflect the Veteran identified receiving mental health treatment at a non-VA medical facility in Atlanta, Georgia.  Unfortunately, these records have not been associated with the record.  Given that such records may have a bearing on the case, the Board finds an attempt to obtain these records is warranted.

Given the above determination, the Board also finds that it must remand the issue of entitlement to service connection for psychosis for treatment purposes as inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, as the adjudication of the latter issue may render the former issue moot.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Next, the Board turns to the issues of right knee, right ankle, and left foot disability, respectively.  The Board notes that the Veteran was scheduled for a September 2013 VA examination for which he failed to appear; however, it is unclear whether the Veteran received sufficient notification of the examination.  

In particular, the related records reflect the notification was sent to a S.W.D. address.  However, a report of general information dated that same month reflected a G.P.D. address as the Veteran's current mailing address.  As such, it is unclear whether the Veteran received sufficient notification of the scheduled examination.

The Board notes that "it is the burden of the veteran to keep VA apprised of his whereabouts . . . [i]f he does not do so, there is no burden on the part of VA to . . . find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see generally Wood v. Derwinski, 1 Vet.App. 190, 193 (1992) (noting that "[t]he duty to assist is not always a one-way street").  Neither the Veteran nor his attorney has contacted VA to provide updated contact information.  Nevertheless, considering all the surrounding circumstances, the Board finds that an additional effort to provide the Veteran with a medical examination is appropriate.

Parenthetically, the Board notes that treatment records dated in December 2012 reflect a diagnosis of patellofemoral pain syndrome, for which the Veteran was prescribed a knee brace.

Lastly, the Board turns to the issue of HTN.  A review of the record reflects that the most recent VA examination of record related to this issue was conducted in July 2010.  In the absence of medical treatment records since April 2014, the Board cannot find that the medical evidence of record adequately addresses the Veteran's current level of impairment.  See generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, the Board finds that a remand is appropriate to obtain a new examination regarding the current nature and severity of the Veteran's HTN.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding post-service medical treatment records from VA treatment facilities.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any psychiatric treatment he identified as receiving at a non-VA medical facility in Atlanta, Georgia.

After securing the necessary information and releases, attempt to obtain and associate those identified treatment records with the record. 

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3. Make an additional attempt to verify the Veteran's alleged in-service stressors, including affording the Veteran an opportunity to provide any additional information regarding his claimed in-service stressors, to include specific names, dates, and locations.

If the claimed PTSD stressors cannot be verified, issue a formal finding and notify the Veteran and his attorney of such finding.  

4. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed psychiatric disability, including PTSD.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a psychiatric disorder that conforms to DSM-IV or DSM-5 criteria, whichever is more favorable to the Veteran? 

b. If so, the examiner should identify the specific disorder (other than PTSD) and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

c. If PTSD, the examiner should identify the verified stressor(s), if any, that provides the basis for the diagnosis, and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

d. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed psychiatric disorder is indicative of a psychiatric disorder superimposed upon the Veteran's personality disorder.

Any opinion rendered should reflect consideration of the various lay statements of record regarding ongoing psychiatric symptomatology in and since service, and the prior diagnoses of PTSD and MDD. 

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed right knee disability.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a right knee disability?

b. If so, the examiner should identify the specific disability and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is caused by or a result of his military service.

Any opinion rendered should reflect consideration of the Veteran's STRs which reflect a right knee injury in service, and discuss the significance, if any, of post-service medical treatment records dated in February 2005 which reflects a work-related knee injury and December 2012 which associated the Veteran's knee pain to his back disability.

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed right ankle disability.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a right ankle disability?

b. If so, the examiner should identify the specific disability and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is caused by or a result of his military service.

The examiner must provide a rationale for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any diagnosed left foot disability.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran currently have a left foot disability?

b. If so, the examiner should identify the specific disability and whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability is caused by or a result of his military service.

c. If a positive nexus for right ankle is established, opine whether it is as likely as not (i.e., a 50 percent or better probability) that the Veteran's left foot disability is proximately due to or aggravated by his right ankle disability.

8. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's HTN.  

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must document the current blood pressure readings, the predominant diastolic and systolic pressures discernable from the treatment records, and indicate whether the Veteran's HTN requires continuous medication for control.

9. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his attorney with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


